     SMITH & SMITH
     GERALD K. SMITH AND JOHN C. SMITH
     LAW OFFICES, PLLC
     ATTORNEYS AT LAW
 1   6720 E. Camino Principal, Suite 203
     Tucson, AZ 85715
 2   Tel: (520) 722-1605
     Fax: (520) 844-8070

 3   Gerald K. Smith, State Bar No. 001428
     Email: gerald@smithandsmithpllc.com
     John C. Smith, State Bar No. 023008
 4   Email: john@smithandsmithpllc.com
     Will Sherman, State Bar No. 034221
     Email: will.sherman@gmx.com
 5
     Attorneys for Creditor David Parri
 6                             IN THE UNITED STATES BANKRUPTCY COURT
 7
                                             FOR THE DISTRICT OF ARIZONA
 8
     In re Skyline Ridge, LLC,                                 Chapter 11 Proceedings
 9
                                                               Case No. 4:18-bk-01908-BMW
10                                             Debtor.
                                                               CREDITOR DAVID PARRI’S RENEWAL
11                                                             OF OBJECTION TO CONFIRMATION
12                                                             OF DEBTOR’S PLAN

13             Creditor David Parri renews his objection to confirmation of the Debtor’s Second
14
     Amended, Modified, and Restated Plan of Reorganization Dated June 4, 2019 [DE 399] for
15
     the reasons stated in his original Objection to Debtor’s Second Amended Plan of
16
17   Reorganization [DE 281].

18             As previously stated, Debtor’s Plan fails to comply with the applicable provisions of
19
     the Bankruptcy Code, including, but not limited to §§ 1123(a)(1) and (2), fails to provide
20
     essential elements under §1129(a), and clearly fails to meet the requisites necessary for cram
21
22   down; and therefore, the Debtor’s Plan should not be confirmed.

23             DATED this 6th day of June 2019.
24
                                                                 GERALD K. SMITH AND JOHN C.
25                                                               SMITH LAW OFFICES, PLLC
26                                                               By: /s/ John C. Smith
                                                                     John C. Smith
27
                                                                     Attorney for Creditor David Parri
28
Case 4:18-bk-01908-BMW                       Doc 402 Filed 06/06/19 Entered 06/06/19 16:27:43     Desc
                                              Main Document    Page 1 of 3
 1   Original of the foregoing
     electronically filed June 6, 2019, with:
 2
 3   Clerk, United States Bankruptcy Court
     District of Arizona
 4   38 South Scott Avenue
     Tucson, AZ 85701
 5   https://ecf.azb.uscourts.gov
 6
     COPY of the foregoing mailed or emailed* on
 7   June 6, 2019, to:
 8   Michael W. Baldwin*
 9   MICHAEL BALDWIN, PLC                          Lisa S. Kass
     12080 E. 8th Street                           Folks Hess Kass PLLC
10   Tucson, AZ 85748- 8903                        1850 N. Central Avenue, #1140
     Email: michaelbaldwin12625@gmail.com          Phoenix, AZ 85004-4586
11   Attorneys for Debtor                          Email: kass@folkshesskass.com
12                                                 Attorneys for Arceegee, LLC
     Jennifer A. Giaimo*
13   OFFICE OF THE U.S. TRUSTEE                    Robert M. Charles
14   230 N. First Ave., #204                       Lewis Roca Rothgerber Christie LLP
     Phoenix, AZ 85003-1706                        One South Church Avenue, Suite 2000
15   Email: Jennifer.A.Giaimo@usdoj.gov            Tucson, AZ 85701-1611
                                                   Email: rcharles@lrrc.com
16   Jill H. Perrella                              Attorneys for Cinco Soldados, LLC
17   Snell & Wilmer LLP
     One South Church Avenue, #1500                Kasey C. Nye
18   Tucson, AZ 85701-1633                         Waterfall Economidis Caldwell
     Email: jperrella@swlaw.com                    Hanshaw & Villamana, P.C.
19
     Attorneys for Northern Trust Bank             5210 E. Williams Circle, Suite 800
20                                                 Tucson, AZ 85711-4482
     Adam B. Nach                                  Email: knye@waterfallattorneys.com
21   Lane & Nach PC                                Attorneys for Rallis Group
22   2001 E. Campbell Avenue, #103
     Phoenix, AZ 85016                             Isaac D. Rothschild
23   Email: adam.nach@lane-nach.com                Mesch Clark Rothscild
     Attorneys for Trudy Nowak                     259 N. Meyer Avenue
24
                                                   Tucson AZ 85701-1007
25   Christopher S. McDonagh                       Email: irothschild@mcrazlaw.com
     Raven Clancy & McDonagh PC                    Attorneys for Elevens, LLC
26   3507 N. Campbell Avenue, Suite 111
27   Tucson, AZ 85719-2000
     Email: cmcdonagh@ravlaw.com
28   Attorneys for Fotinos Properties, LLC
Case 4:18-bk-01908-BMW                         2
                              Doc 402 Filed 06/06/19  Entered 06/06/19 16:27:43    Desc
                               Main Document    Page 2 of 3
 1                                             Rusing, Lopez & Lizardi, PLLC
     Pima County Attorney’s Office             6363 N. Swan Rd., Suite 151
 2   32 N. Stone Avenue Suite 2100             Tucson, AZ 85718 Phone:
 3   Tucson, AZ 85701-1458                     Email: plopez@rllaz.com
     Email: pcaocvbk@pcao.pima.gov             Attorney for Samuel Zarifi
 4   Pat P. Lopez, III
 5
 6   /s/ Kate Manns
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
Case 4:18-bk-01908-BMW                     3
                          Doc 402 Filed 06/06/19  Entered 06/06/19 16:27:43    Desc
                           Main Document    Page 3 of 3
